DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: 
On page 36, line 10, "at least one guest terminals" should be read "at least one guest terminal".
Appropriate correction is required.
Claim Objections
Claims 3, 5, 14, and 16 are objected to because of the following informalities: 
In claim 3, line 6, "at least one lower chat rooms" should be read "at least one lower chat room".  
In claim 5, line 9, “at least one guest terminals” should be read “at least one guest terminal”.
In claim 14, line 6, "at least one lower chat rooms" should be read "at least one lower chat room".  
In claim 16, line 9, “at least one guest terminals” should be read “at least one guest terminal”.
Appropriate correction is required.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Ma et al (“Ma”, US 20140313282) in view of Holst et al (“Holst”, US 20160323330) in further view of Carr et al (“Carr”, US 20120243673) and in even further view of Oral et al (“Oral”, US 20080162244) does not teach a device for providing a location-based automatic participation chat room, when a request to open a chat room is received along with service location information from at least one host terminal, creating at least one chat room, and setting a chat room identifier and a recognition code corresponding to each of the at least one chat room, and when at least one guest terminal accesses a location corresponding to the service location information using a pre-set participation means or the recognition code included in the participation means is received, making the guest terminal participate in the chat room corresponding to the recognition code; wherein the device, when a conversation is transmitted from at least one guest terminal or host terminal, filters whether the chat room identifier is included, if the chat room identifier is not included, forwards the transmitted conversation to other guest terminals and host terminals participated in the same chat room, and if the chat room identifier is included, forwards the transmitted conversation to other guest terminals and host terminals participated in the chat room corresponding to the chat room identifier; wherein the device, in response to a service menu setting command applied from the host terminal, additionally creates and stores a service menu screen to be transmitted to the guest terminal, and when a service menu call command is applied from the at least one guest terminal, delivers the service menu screen including at least one service information, and when a service selection signal for at least one service included in the service menu screen is received from the at least one guest terminal, delivers the selected service information together with the chat room identifier to the host terminal. 
The combination of references would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 as being directed towards software per se.
Regarding claims 1-11, the claim(s) call(s) for a system/apparatus; however, there is no hardware element found within the claimed system/apparatus. As recited in the body of the claim(s), the claimed system/apparatus contains terms such as “device; host terminal; guest terminal; pre-set participation means” One of ordinary skill in the art would understand that all of the steps in the claim(s) could be implemented by software. As the body of the claim(s) do(es) not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim(s) be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, Claim 1 recites “A device for providing a location based automatic participation chat room”. The structural relationship between the device and the terminals is unclear. The device is not structurally tied to the structure recited in the remainder of the claim. It is further unclear whether the claim is directed towards a method or an apparatus. The examiner interprets the claim to be directed towards an apparatus.
Regarding Claims 2-11, Claims 2-11 are rejected under 35 U.S.C. 112(b) with similar reasoning to Claim 1.
Regarding Claim 4, Claim 4 recites the limitation "the pre-designated upper conversation command" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, Claim 15 recites the limitation "the pre-designated upper conversation command" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, Claim 17 recites the limitation "the lower identifier" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ma et al (“Ma”, US 20140313282).
Regarding Claim 1, Ma teaches a device for providing a location-based automatic participation chat room (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; The device is the control server 310.), 
when a request to open a chat room is received along with service location information from at least one host terminal, creating at least one chat room, and setting a chat room identifier and a recognition code corresponding to each of the at least one chat room (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information.), 
and when at least one guest terminal accesses a location corresponding to the service location information using a pre-set participation means or the recognition code included in the participation means is received, making the guest terminal participate in the chat room corresponding to the recognition code (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.).  
Regarding Claim 10, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1.
Ma further teaches wherein the participation means includes at least one of 
a network identifier, 
a QR code or an NFC tag including the recognition code (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code.), 
or GPS location information.  
Regarding Claim 12, Ma teaches a method for providing a location-based automatic participation chat room, the method comprising the steps of: 
when a request to open a chat room is received along with service location information from at least one host terminal, a chat server creating at least one chat rooms, and setting a chat room identifier and recognition code corresponding to each of the at least one chat room (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information.); 
when accessing a location corresponding to the service location information using a pre-set participation means, or when a recognition code is received from the at least one guest terminal, making the guest terminal participate in a corresponding chat room among the at least one chat rooms (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.); 
and transmitting a conversation inputted to the at least one host terminal or a conversation inputted to the at least one guest terminal (par 72; par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Holst et al (“Holst”, US 20160323330) in further view of Carr et al (“Carr”, US 20120243673).
Regarding Claim 2, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1. 
Ma further teaches wherein the device, when a conversation is transmitted from at least one guest terminal or host terminal, (checks that) the chat room identifier is included (par 72; par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.).
and if the chat room identifier is included, forwards the transmitted conversation to other guest terminals and host terminals participated in the chat room corresponding to the chat room identifier (par 72; par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.);
other guest terminals and host terminals (par 91; par 22; The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864.).
Ma does not explicitly teach filters whether the chat room identifier is included, if the chat room identifier is not included, forwards the transmitted conversation to other guest terminals and host terminals participated in the same chat room.  
Holst teaches filters whether the chat room identifier is included (par 24; par 31; par 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the meeting validation of Holst because it allows for new meetings to be set up if the meeting is not already instantiated (Holst; par 24).
Ma and Holst do not explicitly teach if the chat room identifier is not included, forwards the transmitted conversation to other guest terminals and host terminals participated in the same chat room.  
Carr teaches if the chat room identifier is not included, forwards the transmitted conversation to terminals participated in the same chat room (par 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma and Holst with the cookies of Carr because it allows users to rejoin the same conference/meeting without requiring them to re-enter the conference/meeting identifier (Carr; par 29).
Regarding Claim 13, Claim 13 is rejected with the same reasoning as Claim 2.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Chen et al (“Chen”, US 20160364368).
Regarding Claim 3, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1.
	Ma further teaches wherein the device, when a chat room setting command is applied together with a chat room opening request from the at least one host terminal, creates a chat room in response to the chat room setting command (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The chat room opening request is the user communicating a meeting ID to join the conference. The chat room setting command is the meeting ID used to connect to the video conference server 306.),
and designates the chat room identifier and the recognition code corresponding to the created chat room (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The chat room opening request is the user communicating a meeting ID to join the conference. The chat room setting command is the meeting ID used to connect to the video conference server 306.).  
Ma does not explicitly teach wherein the device creates a plurality of chat rooms in response to the chat room setting command, or creates hierarchical chat rooms including an upper chat room and at least one lower chat rooms corresponding to the upper chat room, and designates the chat room identifier corresponding to each of the created chat rooms.  
	Chen teaches wherein the device creates a plurality of chat rooms in response to the chat room setting command (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The chat room setting command is the Reply in Sub chat Room button.), 
or creates hierarchical chat rooms including an upper chat room and at least one lower chat rooms corresponding to the upper chat room (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2.), 
and designates the chat room identifier corresponding to each of the created chat rooms (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the sub-chat rooms of Chen because it seamlessly allows a user to continue thorough discussions regarding a topic without re-inviting each user (Chen; par 29).
	Regarding Claim 4, Ma and Chen teach the device for providing a location-based automatic participation chat room according to claim 3.
	Ma further teaches at least one guest terminal or host terminal (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864.);
other guest terminals and host terminal (par 91; par 22; The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864.).
Ma does not explicitly teach wherein the device, when a conversation is transmitted from at least one terminal participating in the lower chat room, filters whether the pre-designated upper conversation command is included, and if the conversation command is not included, forwards the transmitted conversation to other terminals participated in the same chat room, and if the conversation command is included, forwards the transmitted conversation to other terminals participated in the upper chat room.  
Chen teaches wherein the device, when a conversation is transmitted from at least one terminal participating in the lower chat room, filters whether the pre-designated upper conversation command is included (Fig. 3, elements {300A, 300B, 304B}, par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.), 
and if the conversation command is not included, forwards the transmitted conversation to other terminals participated in the same chat room (par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.), 
and if the conversation command is included, forwards the transmitted conversation to other terminals participated in the upper chat room (par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the sub-chat rooms of Chen because it seamlessly allows a user to continue thorough discussions regarding a topic without re-inviting each user (Chen; par 29).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lewis et al (“Lewis”, US 20130239024).
Regarding Claim 5, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1.
Ma further teaches wherein the device receives location information of each of the at least one guest terminal (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.), 
determines whether the service location information is included within a pre-designated detection range from the received location information (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user. The pre-designated detection range is the proximity of the user to video conference endpoint 316.), 
chat room corresponding to the determined service location information (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The service location information is the location information.).
Ma does not explicitly teach deliver a chat room list for a chat room to the at least one guest terminal, and when a selection signal for a chat room of the chat room list is received from the at least one guest terminals, makes the guest terminal participate in the selected chat room.  
Lewis teaches deliver a chat room list for a chat room to the at least one guest terminal (par 17; par 38; par 41), 
and when a selection signal for a chat room of the chat room list is received from the at least one guest terminals, makes the guest terminal participate in the selected chat room (par 17; par 38; par 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the conference list of Lewis because it allows for users to join a conference without waiting for an invitation from another participant (Lewis; par 17). The conference list also allows users to easily join different conferences.
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 5.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ouyang et al (“Ouyang”, US 20160134428) in further view of Mikan et al (“Mikan”, US 20100198646).
Regarding Claim 9, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1.
Ma further teaches service provision range designated for each of the chat rooms (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user.).
all guest terminals participating in the chat (par 94-95; Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 74-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The guest terminal is the second device of the user. The guest terminals are subsequent participating devices.).
Ma does not explicitly teach wherein the device, when at least one guest terminal participating in the chat room deviates from the service provision range designated for the chat room, excludes the deviated guest terminal from the chat room, and a guest terminal participating in the chat room deviate from the service provision range, initializes the chat room.  
Ouyang teaches wherein the device, when at least one guest terminal participating in the chat room deviates from the service provision range designated for the chat room, excludes the deviated guest terminal from the chat room (par 49; par 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the location tracking functionality of Ouyang because it allows for users to be able to connect to a conference from within a pre-determined distance that is further away than a QR-code or NFC scanner that is used in the invention of Ma. For example, the pre-determined distance can be set to 1,000 meters (Ouyang; par 49), which is much further than being right next to a QR-code or an NFC scanner.
Ma and Ouyang do not explicitly teach if a guest terminal participating in the chat room deviates from the service provision range, initializes the chat room.  
Mikan teaches if a guest terminal participating in the chat room deviates from the service provision range, initializes the chat room (par 27; par 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma and Ouyang with the location monitoring of Mikan because it allows for users to initiate a new conference call or rejoin an existing conference call if they are outside the range of a predetermined area for connecting to a conference (Mikan; par 27; par 45).  
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Hill et al (“Hill”, US 20190236554).
Regarding Claim 11, Ma teaches the device for providing a location-based automatic participation chat room according to claim 1.
Ma does not explicitly teach wherein the service location information includes at least one of GPS information or network information.  
Hill teaches wherein the service location information includes at least one of GPS information or network information (par 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the GPS information of Hill because it allows for other attendees of the conference/meeting to receive an estimated time of arrival of attendees who have not yet arrived to the conference (Hill; par 22).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Holst, and Carr in view of Chen.
Regarding Claim 14, Ma, Holst, and Carr teach the method for providing a location-based automatic participation chat room according to claim 13.
 Ma further teaches wherein the step of setting a recognition code, when a chat room setting command is applied together with a chat room opening request from the at least one host terminal, creates a chat room in response to the chat room setting command (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The chat room opening request is the user communicating a meeting ID to join the conference. The chat room setting command is the meeting ID used to connect to the video conference server 306.), 
and designates the chat room identifier and the recognition code corresponding to the created chat room (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864. The service location information is the location information. The chat room opening request is the user communicating a meeting ID to join the conference. The chat room setting command is the meeting ID used to connect to the video conference server 306.).  
Ma does not explicitly teach creates a plurality of chat rooms in response to the chat room setting command, or creates hierarchical chat rooms including an upper chat room and at least one lower chat rooms corresponding to the upper chat room, and designates the chat room identifier corresponding to each of the created chat rooms.  
Chen teaches creates a plurality of chat rooms in response to the chat room setting command (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The chat room setting command is the Reply in Sub chat Room button.), 
or creates hierarchical chat rooms including an upper chat room and at least one lower chat rooms corresponding to the upper chat room (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2.), 
and designates the chat room identifier corresponding to each of the created chat rooms (Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma, Holst, and Carr with the sub-chat rooms of Chen because it seamlessly allows a user to continue thorough discussions regarding a topic without re-inviting each user (Chen; par 29).
Regarding Claim 15, Ma, Holst, Carr, and Chen teach the method for providing a location-based automatic participation chat room according to claim 14.
Ma further teaches at least one guest terminal or host terminal (Fig. 3, elements {301, 302, 304, 306, 310, 316}, par 77-78; par 22; The chat room identifier is the meeting ID. The recognition code is the QR code. The host terminal is the mobile device 302, which may initiate the video conference. The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864.);
other guest terminals and host terminal (par 91; par 22; The term “host” is viewed as a meeting organizer, which is consistent with paragraph 12 of the application’s Pre-Grant Pub US 2022/0052864.).
Ma does not explicitly teach wherein the step of transmitting a conversation comprises the steps of: when a conversation is transmitted from at least one terminal participating in the lower chat room, filtering whether the pre-designated upper conversation command is included; if the conversation command is not included, forwarding the transmitted conversation to other guest terminals and host terminal participated in the same chat room; and if the conversation command is included, forwarding the transmitted conversation to other terminals participated in the upper chat room.  
Chen teaches wherein the step of transmitting a conversation comprises the steps of: when a conversation is transmitted from at least one terminal participating in the lower chat room, filtering whether the pre-designated upper conversation command is included (Fig. 3, elements {300A, 300B, 304B}, par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.); 
if the conversation command is not included, forwarding the transmitted conversation to other guest terminals and host terminal participated in the same chat room (par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.); 
and if the conversation command is included, forwarding the transmitted conversation to other terminals participated in the upper chat room (par 31; Fig. 4, elements {400, 402, 406}, refer to the subchat rooms S1 and S2, par 27; par 29; par 33-34; The upper chat room is the main chat room. The lower chat rooms are the sub chat rooms S1 and S2. The pre-designated upper conversation command is the Reply in Stack button which allows users to reply in the main chat room. If the user selects the Reply in Stack button (pre-designated upper conversation command), it is included. If the user selects the Reply in Sub Chat Room button instead, the conversation is transmitted to the sub chat room (same chat room), and the Reply in Stack button (pre-designated upper conversation command) is not included.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma, Holst, and Carr with the sub-chat rooms of Chen because it seamlessly allows a user to continue thorough discussions regarding a topic without re-inviting each user (Chen; par 29).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Oral et al (“Oral”, US 20080162244).
Regarding Claim 17, Ma teaches the method for providing a location-based automatic participation chat room according to claim 12.
Ma does not explicitly teach wherein the method further comprises the steps of: in response to a service menu setting command applied from the host terminal, additionally creating and storing a service menu screen to be transmitted to the guest terminal; when a service menu call command is applied from the at least one guest terminal, delivering the service menu screen including at least one service information; and when a service selection signal for at least one service included in the service menu screen is received from the at least one guest terminal, delivering the selected service information together with the lower identifier to the host terminal.  
Oral teaches wherein the method further comprises the steps of: in response to a service menu setting command applied from the host terminal, additionally creating and storing a service menu screen to be transmitted to the guest terminal (par 29-30; Fig. 2, elements {200-238}, par 26-30; Fig. 3, elements {300-338}, par 39-41; The service menu is the meeting agenda.); 
when a service menu call command is applied from the at least one guest terminal, delivering the service menu screen including at least one service information (par 29-30; Fig. 2, elements {200-238}, par 26-30; Fig. 3, elements {300-338}, par 39-41; The service menu is the meeting agenda. The service information is the information of the meeting agenda.); 
and when a service selection signal for at least one service included in the service menu screen is received from the at least one guest terminal, delivering the selected service information together with the lower identifier to the host terminal (par 29-30; Fig. 2, elements {200-238}, par 26-30; Fig. 3, elements {300-338}, par 39-41; The service menu is the meeting agenda. The service information is the information of the meeting agenda. The lower identifier is one of the displayed required invitees 214 or 314.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma with the meeting agenda of Oral because it allows for users to select different topics that are to be discussed during a conference as well as rearrange the priority of the topics (Oral; Fig. 3, elements {300-338}, par 39-41).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Segal et al (“Segal”, US 20150039357).
Regarding Claim 18, Ma and Oral teach the method for providing a location-based automatic participation chat room according to claim 17.
Ma and Oral do not explicitly teach wherein the method further comprises the step of: when a payment request is received from the at least one guest terminal, settling costs corresponding to the selected service information.  
Segal teaches wherein the method further comprises the step of: when a payment request is received from the at least one guest terminal, settling costs corresponding to the selected service information (par 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ma and Oral with the mobile application of Segal because it allows for users to make purchases and make payments to other users (Segal; par 64), thereby providing further convenience to users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai (US 20080219426), Abstract - A method for facilitating access to a conference call is disclosed. The method can comprise allowing a prospective participant to join the conference call after the prospective participant provides a personal ID rather than a conference ID. The method can comprise using at least one of a prospective participant's personal ID or voice for authentication, accessing the prospective participant's electronic calendar, presenting conference call choices from the prospective participant's electronic calendar to the prospective participant, and adding the prospective participant to a selected conference call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444